 

CONSULTING MANAGEMENT AGREEMENT





THIS AGREEMENT (the "Agreement") effective as of the March 26, 2015 (the
“Effective Date”), entered into between Cannabis Science, Inc., a Nevada
Corporation, with its principal registered address of 6946 North Academy Blvd
Suite B #254, Colorado Springs, Colorado 80918 USA email:
 chad.johnson@cannabisscience.com (the “Company” or “CBIS”) Mark D. Hoogstad
with address of De Boelelaan 7, 1083 HJ Amsterdam, The Netherlands (hereinafter
referred to as the General Legal & Tax Advisor  “GLTA” or “Consultant”) in
connection with the provision of the GTLA’s services to the Company.  The
Company and the GTLA may be referred to herein as the "Parties" or each as a
"Party".




WHEREAS:




A.

The Company is in the business of developing, manufacturing, marketing, and
distributing legal cannabinoid-based and other products, particularly
pharmaceutical products, worldwide;

 

B.

The General Legal & Tax Advisor will be a GLTA of the Company, and this
Agreement will supersede any other management consulting agreement with the
Company.




C.

The Company wishes to engage the services of the GLTA to serve as GLTA to the
Company, using best efforts in the mission to further the interests of the
Company; and




D.

The Company and the GLTA have agreed to enter into a GLTA management agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS GLTA




1.1

The Company, meant throughout this Agreement to mean the Company's governing
body or Board of Directors, hereby engages the GLTA to undertake the duties as
General Legal & Tax Advisor, and the GLTA agrees to exercise those powers on a
best efforts basis on behalf of the Company, (collectively the “Services”) and
the GLTA accepts such engagement on the terms and conditions set forth in this
Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for one (1) year or until terminated earlier pursuant to Sections 10
and 11 herein (the “Term”).  Any renewal period for this Agreement shall be at
the sole discretion of the Company along with the renewal term including any
compensation for services during the renewal term.




3.

GLTA SERVICES




3.1

The GLTA shall undertake and perform duties as General Legal & Tax Advisor
reporting directly to the President & CEO.  The GLTA agrees that his duties may
be reasonably modified at the Company’s and the GLTA’s mutual agreement from
time to time.


1

             


3.2

In providing the Services the GLTA shall:

 * comply with all applicable local, state, provincial, national and federal
   statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent as provided by the
   Company's Board of Directors.

4.

GLTA COMPENSATION




4.1

Shares.  the Company shall pay the GLTA for the provision of the Services two
million five hundred thousand (2,500,000) newly issued free trading S-8 common
shares of Company common stock, par value $0.001 per share.




4.2

Performance Bonus. As further compensation based on job performance, product
development and branding, product sales, achievement of project or operational
milestones, the Company is committed to providing an additional bonus schedule
for the GLTA on a semi-annual basis in the form of stock, options, or cash
payments at the discretion of the Company.




5.

GLTA EXPENSES AND DEVELOPMENT COSTS




5.1

The Parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the GLTA on the GLTA’s own behalf pursuant to
this Agreement including but not limited to the costs of rendering the Services.
 Notwithstanding the foregoing, the Company shall reimburse the GLTA for any
bona fide expenses such as travel and telephone incurred by the GLTA on behalf
of the Company in connection with the provision of the Services provided that
the GLTA submits to the Company an itemized written account of such expenses and
corresponding receipts of purchase in a form acceptable to the Company within 10
days after the GLTA incurs such expenses.  However, the Company shall have no
obligation to reimburse the GLTA for any single expense in excess of $5,000 or
$10,000.00 in the aggregate without the express prior written approval of the
Company’s Board of Directors.




6.

CONFIDENTIALITY




6.1

The GLTA shall not disclose to any third party without the prior consent of the
Company any financial or business information concerning the business, affairs,
plans and programs of the Company its Directors, officers, shareholders,
employees, or GLTAs (the "Confidential Information").  The GLTA shall not be
bound by the foregoing limitation in the event (i) the Confidential Information
is otherwise disseminated and becomes public information or (ii) the GLTA is
required to disclose the Confidential Informational pursuant to a subpoena or
other judicial order.  As a material inducement to the Company entering into
this Agreement, the GLTA shall, at the Company’s request, execute a
confidentiality and non-disclosure agreement in a form mutually agreed upon by
the Company and the GLTA.


7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The GLTA agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights which the GLTA may have
in and to any work, materials, or other results and proceeds of the Services
hereunder shall vest irrevocably and exclusively with the Company and are
otherwise hereby assigned to the Company as and when created.  The GLTA hereby
waives any moral rights of authors or similar rights the GLTA may have in or to
the results and proceeds of the consulting Services hereunder.




7.2

The GLTA retains the right of prior approval of any public statements or
publications by the Company using the GLTA's name, such as press releases and
website pages.


7.3

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the GLTA, in any
amount the Company deems necessary to protect the Company's interest hereunder.
 The GLTA shall not have any right, title, or interest in or to such insurance.

2

             




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The GLTA represents, warrants and covenants to the Company as follows:




(a)

The GLTA is not under any contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of the Services hereunder
or any other rights of the Company hereunder;




(b)

The GLTA is not under any physical or mental disability that would hinder the
performance of her duties under this Agreement; and




(c)

The Company will provide and disclose all legal and commercial information to
the GLTA that is necessary to perform GLTA’s duties.




9.  

INDEMNIFICATION




9.1

Each Party shall indemnify and hold harmless the other Party, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, attorneys,
auditors, licensees and assigns from and against any claims, actions, losses and
expenses (including legal expenses) occasioned by any breach by the Party of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Party.




10.

 NO OBLIGATION TO PROCEED.  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the GLTA is not in material
default of the terms and conditions hereof, nothing contained in this section
10.1 shall relieve the Company of its obligation to deliver to the GLTA the
Compensation.  All of the foregoing shall be subject to the other terms and
conditions of this Agreement (including, without limitation, the Company’s right
of termination, disability and default).


11.

RIGHT OF TERMINATION.  




11.1

The Company and the GLTA shall each have the right to terminate this Agreement
at any time in its sole discretion by giving not less than ninety (90) days
written notice. Upon termination of this Agreement the GLTA shall continue to
work with the Company to fulfill the obligations of this Agreement during the
notice period and this period will be paid for per terms of this Agreement.

.

12.

DEFAULT/BREACH




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the GLTA shall first notify the Company in
writing setting forth such alleged breach or default and the Company shall cure
said alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  No act or omission
of the GLTA hereunder shall constitute an event of default or breach of this
Agreement unless the Company shall first notify the GLTA in writing setting
forth such alleged breach or default and the GLTA shall cure said alleged breach
or default within 10 days after receipt of such notice (or commence said cure
within said ten days if the matter cannot be cured in ten days, and shall
diligently continue to complete said cure).  Either Party may terminate the
Agreement if there is an event of default or breach of this Agreement that the
other Party does not cure or attempt to cure pursuant to the clear intent of
this Section.




13.

COMPANY'S REMEDIES.  




13.1

The services to be rendered by the GLTA hereunder and the rights and privileges
herein granted to the Company are of a special, unique, unusual, extraordinary
and intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
it being understood and agreed that a breach by the GLTA of any of the
provisions of this Agreement shall cause the Company irreparable injury and
damages.  The GLTA expressly agrees that the Company shall be entitled to seek
injunctive and/or other equitable relief to prevent a breach hereof the GLTA.
 Resort to such equitable relief, however, shall not be construed as a waiver of
any other rights or remedies which the Company may have in the premises for
damages or otherwise.




14.

INDEPENDENT CONTRACTORS.  




14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the Parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither Party may be held
responsible for the acts either of omission or commission of the other Party,
and neither Party is authorized, or has the power, to obligate or bind the other
Party by contract, agreement, warranty, representation or otherwise in any
manner except by agreement the Company's Board of Directors.  It is expressly
understood that the legal relationship between the Parties is one of independent
contractors.




3

             


15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any Party due to the fact that said Agreement or any section thereof was
drafted by said Party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment. The Company and the GLTA may assign this Agreement only with the
prior written consent of the other Party.




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, and emailed to, the Party to be notified.  Notice to
each Party shall be deemed to have been duly given upon delivery, personally or
by courier, to the physical and email addresses of the other Party at that
Party's physical and email addresses provided on page one (1) of this Agreement,
which may be updated over time with at least ten days written notice, to the
other Party.  




(h)

Entire Agreement.  This Agreement contains the entire understanding and
agreement among the Parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all Parties.  This Agreement
supersedes prior management and/or consulting agreements with the Company and
the GLTA.




(i)

Waiver.  A delay or failure by any Party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  Counterparts expressly may include electronic
counterparts with electronic signatures transmitted through electronic means.




(k)

Successors.  The provisions of this Agreement shall be binding upon all Parties,
their successors and permitted assigns.




(l)

Counsel.  The Parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




[Signature Page Follows]





4

             




IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.










Cannabis Science Inc.

 

Per: Raymond C. Dabney

________________________________

 Raymond C. Dabney, President & CEO













Cannabis Science Inc.

 

Per: Mario S. Lap

________________________________

 Mario S. Lap, Director & European President of Operations













Consultant:

 

By: Mark D. Hoogstad

_______________________________

Mark D. Hoogstad










5

             